Case 3:19-cv-01985-MMA-DEB Document 31 Filed 06/05/20 PageID.152 Page 1 of 2



  1
  2
  3
  4
  5
  6
  7
  8
                           UNITED STATES DISTRICT COURT
  9                      SOUTHERN DISTRICT OF CALIFORNIA
 10
      JUSTIN EVANS, Individually and        Case No. 3:19-cv-01985-MMA-DEB
 11
      on behalf of others similarly
 12   situated,                             ORDER GRANTING FURTHER
                                            JOINT MOTION TO CONTINUE
 13
                   Plaintiff,               DEADLINE TO JOIN OTHER
 14                                         PARTIES, TO AMEND THE
      v.                                    PLEADINGS, OR TO FILE
 15
                                            ADDITIONAL PLEADINGS FROM
 16   CAPITAL ONE FINANCIAL                 JUNE 5, 2020 TO JUNE 19, 2020
      CORPORATION,                          [DOC. NO. 30]
 17
 18                Defendant.
 19                                         Complaint Filed: October 14, 2019
                                            FAC Filed:       December 27, 2019
 20                                         Trial Date:      TBA
 21
 22
 23
 24
 25
 26
 27
 28

      ORDER GRANTING FURTHER JOINT MOTION TO CONTINUE
      DEADLINE TO JOINT PARTIES OR AMEND PLEADINGS        CASE NO. 3:19-CV-01985-MMA-DEB
Case 3:19-cv-01985-MMA-DEB Document 31 Filed 06/05/20 PageID.153 Page 2 of 2



  1                                          ORDER
  2         Pursuant to the Further Joint Motion filed by Plaintiff Justin Evans (“Plaintiff”)
  3 and Defendant Capital One Bank (USA), N.A. (“Capital One”) on June 5, 2020, IT
  4 IS HEREBY ORDERED that the deadline to join other parties, to amend the
  5 pleadings, or to file additional pleadings is extended from June 5, 2020 to June 19,
  6 2020.
  7
  8 DATE: June 5, 2020                             _____________________________
                                             Hon. Daniel E. Butcher
  9                                          United States Magistrate Judge
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 1
      ORDER GRANTING FURTHER JOINT MOTION TO CONTINUE
      DEADLINE TO JOINT PARTIES OR AMEND PLEADINGS              CASE NO. 3:19-CV-01985-MMA-DEB
